DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 08/11/2020.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/14/2020, 10/05/2020, 04/02/2021, 06/11/2021, 10/15/2021, 12/17/2021, and 03/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: In [0001] the application claims reference to non-provisional applications, but fails to number them.  
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shouldice (US 20200367810 A1), hereinafter Shouldice.

Regarding claim 12, Shouldice discloses a method for performing an initial setup process of a sleep tracking device, comprising: 
receiving user input, via a user interface of a contactless sleep tracking device, that requests a sleep tracking setup process be performed (See at least [0010] “The initiated event may include setting or turning a device, or a process associated with the device, on or off; and/or introducing an adjustment to the operation of a device, or a process associated with the device.”, [0055] “The processing device 100 may include, among other components, a microphone or sound sensor 302, a processor(s) 304, an optional display interface 306, an optional user control/input interface 308, a speaker 310, and a memory/data storage 312, such as with the processing instructions of the processing methodologies/modules described herein. In some cases, the microphone and/or speaker may serve as the user interface, such as to control operations of the processing device, for example, when the processing device responds, such as via the speaker, to audio and/or verbal commands sensed by the microphone.”); in response to the user input, performing, by the contactless sleep tracking device, a detection process based on data received from a radar sensor to determine whether a user is present and static (See at least [0184] “Some systems may include single pulse Doppler RADAR modules for simple interior movement detection for security. These may be enhanced (with updated software) or replaced with modules that can localize motion detection to specific areas of a vicinity—particularly to be able to detect and distinguish a person on each seat/sitting area.”); in response to the detection process determining that the user is present and static, performing, by the sleep tracking device, a consistency analysis over a time period to assess a duration of time that the user is present and static (See at least Fig. 18, [0247] “As illustrated in FIG. 18, the system can automatically capture a full sleep session of a person, the time of going to bed, time to sleep, actual sleep time, awakenings, and final wakening are captured. A sleep fragmentation, sleep efficiency, and Sleep Score can be estimated for the person. The quality of sleep of a person can be summarized in a single number, referred to as a Sleep Score. Typical Sleep Score input parameters for a healthy person include total sleep time, deep sleep time, REM sleep time, light sleep time, wake after sleep onset (WASO) time, and sleep onset (time to fall asleep).”); and based on the consistency analysis, activating sleep tracking such that when the user is detected in bed via the radar sensor, the user's sleep is tracked (See at least  Fig. 18, [0247] “As illustrated in FIG. 18, the system can automatically capture a full sleep session of a person, the time of going to bed, time to sleep, actual sleep time, awakenings, and final wakening are captured. A sleep fragmentation, sleep efficiency, and Sleep Score can be estimated for the person. The quality of sleep of a person can be summarized in a single number, referred to as a Sleep Score. Typical Sleep Score input parameters for a healthy person include total sleep time, deep sleep time, REM sleep time, light sleep time, wake after sleep onset (WASO) time, and sleep onset (time to fall asleep).”).

Regarding claim 13, Shouldice, as shown in the rejection above, discloses all of the limitations of claim 12. Shouldice further discloses the detection process comprises using a neural network classifier to 3determine that the user is present and static (See at least [0197] “Based on these parameters, it is possible to prepare a variety of statistical measures (e.g., average, median, 3.sup.rd and 4.sup.th moments, log, square root etc.), wave shape (morphological processing), and then supply to a characterization system, such as a simple classification or logistic regression function, or a more complex machine learning system using neural networks or artificial intelligence system. The purpose of this processing is to gain further insights from the gathered biometric data.”, [0013] “The output generated by classifying features of the physiological movement signal may include a sleep stage and/or a sleep state may include one or more of: a sleep stage and/or a sleep state; an event of sleep disordered breathing; and an apnea-hypopnea count. The output generated by classifying features of the physiological movement signal may include a sleep stage and/or a sleep state. The output generated by classifying features of the physiological movement signal may include an event of sleep disordered breathing.”).

Regarding claim 14, Shouldice, as shown in the rejection above, discloses all of the limitations of claims 12 and 13. Shouldice further discloses the consistency analysis comprises determining that the neural network classifier classified the user as present and static for the duration of time (See at least [0205] “Deep learning can be broadly considered in the following broad categories: deep neural nets (DNN), convolutional neural nets (CNN), recurrent neural nets (RNN), and other types. Within DNNs, one can consider deep belief networks (DBN), multilayer perceptron (MLP), as well as stacked auto-encoders (SAE).” [0207] “Handcrafted features can be formed by applying digital signal processing techniques to sensed movement data. A respiration signal in an ideal case is perfectly sinusoidal with two amplitudes (deep or shallow) and a constant frequency (constant breathing rate), described as you breathe in and then out. In the real world, it can be far from sinusoidal—especially as detected from the torso area via and acoustic or radio frequency based sensing approach. For example, an inspiration may be sharper than an expiration, and faster, and there may be a notch on the waveform if breath is held for a moment.” Shouldice discloses using neural networks to classify a user’s breathing within the defined duration of time of a moment).

Regarding claim 17, Shouldice, as shown in the rejection above, discloses all of the limitations of claim 12. Shouldice further discloses performing the detection process based on data received from the radar sensor to determine whether the user is present and static comprises detecting breathing of the user based on data received from the radar sensor (See at least [0180] “Audible sounds such as the sound of breathing, coughing, snoring when asleep, gasping, wheezing, speech, […]. Some of these sounds (e.g., a cough) can mask the sensing signal (especially if it is operating at a very low sound pressure level), which is not desirable. However, such sounds may still be detectable so that they can be separated from other environmental sounds (e.g., a car horn blowing, motor noise, street sounds, wind, a slamming or closing door etc.). The sound of breathing is typically of better signal quality in a quiet environment, and can provide a good second estimate of inspiration/expiration time (and thus breathing rate) when complimented with an active sensing approach such as SONAR or RADAR (including an RF one) (which are primarily detecting torso and limb movements)” Shouldice discloses utilizing a combination of radar and audio data to determine breathing (respiration) and further sleep data.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice (US 20200367810 A1), hereinafter Shouldice, in view of Al-Alusi (US 10206610 B2), hereinafter Al-Alusi.

Regarding claim 1, Shouldice, as shown below, discloses a contactless sleep tracking device comprising the following limitations:
A housing (See at least Fig. 4, item 102, [0054] “Processing device 100 may include integrated chips, a memory and/or other control instruction, data or information storage medium.”);
An electronic display screen housed by the housing (See at least Fig. 3, items 100, 306, [0055] “Accordingly, processing device 100 may include a number of components as illustrated by FIG. 3. The processing device 100 may include, among other components, a microphone or sound sensor 302, a processor(s) 304, an optional display interface 306”);
A user interface housed by the housing (See at least Fig. 3, items 100, 308, 310, [0055] “Accordingly, processing device 100 may include a number of components as illustrated by FIG. 3. The processing device 100 may include, among other components, a microphone or sound sensor 302, a processor(s) 304, an optional display interface 306, an optional user control/input interface 308, a speaker 310, and a memory/data storage 312, such as with the processing instructions of the processing methodologies/modules described herein. In some cases, the microphone and/or speaker may serve as the user interface”);
A radar sensor housed by the housing (See at least [0184] “Some systems may include single pulse Doppler RADAR modules for simple interior movement detection for security.”, [0190] “The system, including particularly processing device 100, may receive demodulated signals from a sensor (such as from SONAR, RF/RADAR, or infra-red) such as optionally if demodulation is not performed by the processing device.”); and
wherein the processing system is configured to (See at least [0051] “An example system suitable for implementing the present technology is now described with reference to FIGS. 1 to 5. A processing device 100, or mobile electronic device, configured with an application 200 for detecting movement of subject 110, may be placed on a bedside table near subject 110 or otherwise be located in a room. Processing device 100 may be, for example, a smartphone, smart speaker, smart watch, or tablet having one or more processors.”): 
receive user input, via the user interface, that requests a sleep tracking setup process be performed (See at least [0010] “The initiated event may include setting or turning a device, or a process associated with the device, on or off; and/or introducing an adjustment to the operation of a device, or a process associated with the device.”, [0055] “The processing device 100 may include, among other components, a microphone or sound sensor 302, a processor(s) 304, an optional display interface 306, an optional user control/input interface 308, a speaker 310, and a memory/data storage 312, such as with the processing instructions of the processing methodologies/modules described herein. In some cases, the microphone and/or speaker may serve as the user interface, such as to control operations of the processing device, for example, when the processing device responds, such as via the speaker, to audio and/or verbal commands sensed by the microphone.”); 
in response to the user input, perform a detection process based on data received from the radar sensor to determine whether a user is present and static (See at least [0184] “Some systems may include single pulse Doppler RADAR modules for simple interior movement detection for security. These may be enhanced (with updated software) or replaced with modules that can localize motion detection to specific areas of a vicinity—particularly to be able to detect and distinguish a person on each seat/sitting area.”); 
in response to the detection process determining that the user is present and static, perform a consistency analysis over a time period to assess a duration of time that the user is present and static (See at least Fig. 18, [0247] “As illustrated in FIG. 18, the system can automatically capture a full sleep session of a person, the time of going to bed, time to sleep, actual sleep time, awakenings, and final wakening are captured. A sleep fragmentation, sleep efficiency, and Sleep Score can be estimated for the person. The quality of sleep of a person can be summarized in a single number, referred to as a Sleep Score. Typical Sleep Score input parameters for a healthy person include total sleep time, deep sleep time, REM sleep time, light sleep time, wake after sleep onset (WASO) time, and sleep onset (time to fall asleep).”); and
based on the consistency analysis over the time period, activating sleep tracking such that when the user is detected in bed via the radar sensor, the user's sleep is tracked (See at least  Fig. 18, [0247] “As illustrated in FIG. 18, the system can automatically capture a full sleep session of a person, the time of going to bed, time to sleep, actual sleep time, awakenings, and final wakening are captured. A sleep fragmentation, sleep efficiency, and Sleep Score can be estimated for the person. The quality of sleep of a person can be summarized in a single number, referred to as a Sleep Score. Typical Sleep Score input parameters for a healthy person include total sleep time, deep sleep time, REM sleep time, light sleep time, wake after sleep onset (WASO) time, and sleep onset (time to fall asleep).”).

Shouldice does not explicitly disclose a processing system housed by the housing, comprising one or more processors, that receives data from the radar sensor and the user interface, and outputs data to the electronic display screen for presentation. However, Al-Alusi, in the same or in a similar field of endeavor, discloses:
a processing system housed by the housing, comprising one or more processors, that receives data from the radar sensor and the user interface, and outputs data to the electronic display screen for presentation (See at least Col. 18 Lines 55-64 “As another example, the output device may communicate data signals, an alert, or other information, to a display device in order to visually present the information obtained by the sensing system and/or examined by the analysis system.” Col. 19 Lines 40-48 “As described herein, in an embodiment, a sensing system includes a first radar sensing assembly and an analysis system. The first radar sensing assembly measures plural distances to a first target location at different times using radar.)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the contactless sleep tracking device disclosed by Shouldice with the display system disclosed by Al-Alusi. One would have been motivated to do so in order advantageously enhance the information collection and gain a more comprehensive understanding of a subject (See at least Col. 16 Lines 48-54 “The techniques described herein can be used individually or together in any combination to enhance information collection, or gain a more comprehensive understanding of the subject, for example a person or animal.”)

Regarding claim 2, the combination of Shouldice and Al-Alusi, as shown in the rejection above, discloses all of the limitations of claim 1. Shouldice further discloses the detection process comprises the processing system using a neural network to determine that the user is present and static (See at least [0197] “Based on these parameters, it is possible to prepare a variety of statistical measures (e.g., average, median, 3.sup.rd and 4.sup.th moments, log, square root etc.), wave shape (morphological processing), and then supply to a characterization system, such as a simple classification or logistic regression function, or a more complex machine learning system using neural networks or artificial intelligence system. The purpose of this processing is to gain further insights from the gathered biometric data.”, [0013] “The output generated by classifying features of the physiological movement signal may include a sleep stage and/or a sleep state may include one or more of: a sleep stage and/or a sleep state; an event of sleep disordered breathing; and an apnea-hypopnea count. The output generated by classifying features of the physiological movement signal may include a sleep stage and/or a sleep state. The output generated by classifying features of the physiological movement signal may include an event of sleep disordered breathing.”).

Regarding claim 3, the combination of Shouldice and Al-Alusi, as shown in the rejection above, discloses all of the limitations of claims 1 and 2. Shouldice further discloses the consistency analysis comprises determining that the neural network classified the user as present and static for at least a defined duration of time (See at least [0205] “Deep learning can be broadly considered in the following broad categories: deep neural nets (DNN), convolutional neural nets (CNN), recurrent neural nets (RNN), and other types. Within DNNs, one can consider deep belief networks (DBN), multilayer perceptron (MLP), as well as stacked auto-encoders (SAE).” [0207] “Handcrafted features can be formed by applying digital signal processing techniques to sensed movement data. A respiration signal in an ideal case is perfectly sinusoidal with two amplitudes (deep or shallow) and a constant frequency (constant breathing rate), described as you breathe in and then out. In the real world, it can be far from sinusoidal—especially as detected from the torso area via and acoustic or radio frequency based sensing approach. For example, an inspiration may be sharper than an expiration, and faster, and there may be a notch on the waveform if breath is held for a moment.” Shouldice discloses using neural networks to classify a user’s breathing within the defined duration of time of a moment).

Regarding claim 6, the combination of Shouldice and Al-Alusi, as shown in the rejection above, discloses all of the limitations of claim 1. Shouldice further discloses the processing system being configured to perform the detection process based on data received from the radar sensor to determine whether the user is present and static comprises detecting breathing of the user based on data received from the radar sensor (See at least [0180] “Audible sounds such as the sound of breathing, coughing, snoring when asleep, gasping, wheezing, speech, […]. Some of these sounds (e.g., a cough) can mask the sensing signal (especially if it is operating at a very low sound pressure level), which is not desirable. However, such sounds may still be detectable so that they can be separated from other environmental sounds (e.g., a car horn blowing, motor noise, street sounds, wind, a slamming or closing door etc.). The sound of breathing is typically of better signal quality in a quiet environment, and can provide a good second estimate of inspiration/expiration time (and thus breathing rate) when complimented with an active sensing approach such as SONAR or RADAR (including an RF one) (which are primarily detecting torso and limb movements)” Shouldice discloses utilizing a combination of radar and audio data to determine breathing (respiration) and further sleep data.)

Regarding claim 7, the combination of Shouldice and Al-Alusi, as shown in the rejection above, discloses all of the limitations of claim 1. Shouldice further discloses the user interface is a microphone and the user speaks a command requesting the sleep tracking setup process be performed (See at least Fig. 3, item 302, [0055] “In some cases, the microphone and/or speaker may serve as the user interface, such as to control operations of the processing device, for example, when the processing device responds, such as via the speaker, to audio and/or verbal commands sensed by the microphone.”, [0010] “The initiated event may include setting or turning a device, or a process associated with the device, on or off; and/or introducing an adjustment to the operation of a device, or a process associated with the device. The device may be a respiratory therapy device, and/or the process may be associated with a respiratory therapy device.”).

Regarding claim 8, the combination of Shouldice and Al-Alusi, as shown in the rejection above, discloses all of the limitations of claim 1. Shouldice does not disclose the electronic display screen is a touchscreen that functions as the user interface, wherein the user provides a touch input that indicates a request that the sleep tracking setup process be performed. However, Al-Alusi further discloses the electronic display screen is a touchscreen that functions as the user interface, wherein the user provides a touch input that indicates a request that the sleep tracking setup process be performed (See at least Col. 23 Lines 36-56 “The control unit 112 can be communicatively coupled with an input device 114, such as a keyboard, electronic mouse, touchscreen, microphone, stylus, and the like, and/or an output device 116, such as a computer monitor, touchscreen (e.g., the same touchscreen as the input device 114), speaker, light, and the like. The input device 114 may receive input data from an operator, such as commands to activate or deactivate the sensing assembly 102.” Col. 51 Lines 27-53 “Breath rate, heart rate and activity can be useful for diagnosing sleep disorders, and since the sensing is non-contact and can be more comfortable for the patient being observed. As one example, the separation distance 110 to the abdomen and/or chest of the patient 2300 can be determined to within one bit of the digital pulse sequence (e.g., the bit of interest), as described above. The sensing assembly 102 can then track relatively small motions of the chest and/or abdomen within the subset of interest to track a breathing rate and/or heart rate.” Al-Alusi discloses activating processes by a touchscreen. Al-Alusi further details set up processes for conducting sleep tracking). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the contactless sleep tracking device disclosed by Shouldice with the touch input system disclosed by Al-Alusi. One would have been motivated to do so in order advantageously enhance the information collection and gain a more comprehensive understanding of a subject (See at least Col. 16 Lines 48-54 “The techniques described herein can be used individually or together in any combination to enhance information collection, or gain a more comprehensive understanding of the subject, for example a person or animal.”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shouldice, in view of Al-Alusi, in further view of Berezhnyy (US 9754471 B2), hereinafter Berezhnyy.

Regarding claim 4, the combination of Shouldice and Al-Alusi, as shown in the rejection above, discloses all of the limitations of claim 1. The combination of Shouldice and Al-Alusi does not disclose the processing system is further configured to: based on the consistency analysis, output, via the electronic display screen, an indication that sleep tracking setup has been performed successfully. However, Berezhnyy further discloses the processing system is further configured to: based on the consistency analysis, output, via the electronic display screen, an indication that sleep tracking setup has been performed successfully (See at least Col. 4 Lines 36-52 “For example, if the statistical measure differs more than a predetermined percentage from a previous value of the statistical measure which is used as the reference, say during a number of possibly consecutive days, the data drift detection unit signals the user for recalibration. Signaling the user may use a LED or a display, etc.” Berezhnyy discloses that recalibration is necessary after a period of time following a previous successful training, indicating that sleep tracking setup was performed successfully at a point.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the the contactless sleep tracking device disclosed by Shouldice with the display system disclosed by Al-Alusi with the indication system disclosed by Berezhnyy. One would have been motivated to do so in order to maintain accurate sleep classification (See at least Col. 4 Lines 26-35 “The drift may indicate that the sleeping habits of the human have changed to such an extent, that the sleep classification may no longer be accurate. Upon detecting the drift, the drift detection unit may signal the human for recalibration of the alternative sleep classifier.”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shouldice, in view of Al-Alusi, in further view of Lopes (WO 2021137120 A1), hereinafter Lopes.
	
Regarding claim 5, the combination of Shouldice and Al-Alusi, as shown in the rejection above, discloses all of the limitations of claim 1. The combination of Shouldice and Al-Alusi does not disclose the processing system is further configured to: in response to receiving the user input, output, via the electronic display screen, an indication that the user should lay in bed in a sleeping position. However, Lopes further discloses the processing system is further configured to: in response to receiving the user input, output, via the electronic display screen, an indication that the user should lay in bed in a sleeping position (See at least Figs. 6A-6B [0111] “Referring to FIG. 6B, an indication 610 of the recommended bedtime is displayed on the display device 172 of the user device 170 at the recommended bedtime (in this example, 11:10 PM). The indication 610 includes alphanumeric text for communicating the recommended bedtime to the user.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the contactless sleep tracking device disclosed by Shouldice with the display system disclosed by Al-Alusi with the bedtime indication system disclosed by Lopes. One would have been motivated to do so in order advantageously inform the user to begin winding down to be ready to go to bed at the recommended time. (See at least [0113] “Communicating the recommended bedtime at the reminder time (e.g., rather than only at the recommended bedtime) is advantageous because the user has advance notice of the recommended bedtime and can begin winding down and getting ready so that the user is ready to go to bed at the recommended bedtime.”)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shouldice, in view of Al-Alusi, in further view of Brankovic (US 20200033470 A1), hereinafter Brankovic.
	
Regarding claim 9, the combination of Shouldice and Al-Alusi, as shown in the rejection above, discloses all of the limitations of claim 1. The combination of Shouldice and Al-Alusi does not disclose the radar sensor is a frequency-modulated continuous wave (FMCW) radar sensor implemented using a single integrated chip (IC) that emits radar having a frequency between 57 and 64 GHz and has a peak effective isotropically radiated power (EIRP) of 20 dBm or less. However, Brankovic further discloses the radar sensor is a frequency-modulated continuous wave (FMCW) radar sensor (See at least [0038] “FIG. 1 presents general application parking scenario, where the sensors measure distance to one object by state of the art frequency modulated continues wave (FMCW) operation mode”) implemented using a single integrated chip (IC) (See at least [0030] “Millimeter-wave radar with integrated front end on silicon 10, System on Chip, providing analog processing of the mm-wave signal, and the provision of the analog to digital conversion functionality, having at least one Tx chain, and at least one Rx chain, having full FMCW distance detection operation capability know from the state of art, and having”) that emits radar having a frequency between 57 and 64 GHz (See at least [0049] “We are noticing that the EIRP in above case is complying with ISM Band a worldwide regulation EIRP limits for 57-64 GHz operations.”, [0062] “[0062] Taking into account proposed 60 GHz ISM band operation”) and has a peak effective isotropically radiated power (EIRP) of 20 dBm or less (See at least [0050] “Related coupling can be on more than 30 dB level, so that power detector is starting detecting power levels from ˜70 to ˜80 dBm, up to ˜40 dBm to −50 dBm for example”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the contactless sleep tracking device disclosed by Shouldice with the display system disclosed by Al-Alusi with the radar sensor system disclosed by Brankovic. One would have been motivated to do so in order advantageously comply with worldwide regulations (See at least [0049] “We are noticing that the EIRP in above case is complying with ISM Band a worldwide regulation EIRP limits for 57-64 GHz operations.”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shouldice, in view of Al-Alusi, in further view of Ahmad (US 11250942 B1), hereinafter Ahmad.
	
Regarding claim 10, the combination of Shouldice and Al-Alusi, as shown in the rejection above, discloses all of the limitations of claim 1. Shouldice further discloses in response to the second user input, perform a second detection process based on data received from the radar sensor to determine whether the user is present and static (See at least [0273] “Alternatively, as illustrated in FIG. 5, a SONAR application running on one or more separate smart devices (such as a smartphone, smart speaker, sound bar etc.) can operate to measure both users simultaneously (e.g., a single sound bar with multiple speakers/mics and beam forming, or two smart phones with coexisting sensing signals—located for example with one on each side of the bed). The purpose of monitoring the second person is to measure their sleep, and relate their sleep parameters with their partner's use of therapy” [180] “The sound of breathing is typically of better signal quality in a quiet environment, and can provide a good second estimate of inspiration/expiration time (and thus breathing rate) when complimented with an active sensing approach such as SONAR or RADAR (including an RF one) (which are primarily detecting torso and limb movements)” Shouldice discloses that in response to a second user being present, monitoring the second user’s sleep in the same way as the first (with SONOR or RADAR).) The combination of Shouldice and Al-Alusi does not disclose the processing system is further configured to: receive a second user input, via the user interface, that requests the sleep tracking setup process be performed; in response to the second detection process determining that an excessive amount of movement is present; and in response to determining that the excessive amount of movement is present, outputting a recommendation to eliminate nearby sources of movement in an environment of the contactless sleep tracking device, wherein the second user input occurs before the user input. However, Ahmad further the processing system is further configured to: receive a second user input, via the user interface, that requests the sleep tracking setup process be performed (See at least Fig. 1, Col. 36-37 Lines 64-2 “The user inputs a change in program goals in response to having trouble sleeping, indicating that her goals are now weight loss and sleep improvement. In response to the user's input, the system suggests to Margaret that her sleep patterns can be tracked within the mobile application using data collected from a third party product, Beddit.”); in response to the second detection process determining that an excessive amount of movement is present (See at least Col. 36 Lines 64-5 “The system's collected data from Beddit data indicates that Margaret is waking up prematurely every night, with periods of restlessness occurring at around 3 am.” Ahmad discloses classifying a user’s sleep as restless in response to excessive movement.); and in response to determining that the excessive amount of movement is present, outputting a recommendation to eliminate nearby sources of movement in an environment of the contactless sleep tracking device, wherein the second user input occurs before the user input (See at least Cols 36-37 Lines 64-8 “The system recognizes that this sleep pattern occurs in response to her body not consuming enough carbohydrates to manage sleep through the whole night. The system, in response to the user feedback, suggests a change in her food plan.” Ahmad discloses eliminating the source of movement, which is determined to be  diet related. Ahmad further discloses multiple users, therefore the order of inputs is interchangeable). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the contactless sleep tracking device disclosed by Shouldice with the display system disclosed by Al-Alusi with the user system disclosed by Ahmad. One would have been motivated to do so in order advantageously gather health data and generate effective recommendations (See at least Col. 2 Lines 13-18 “As another example, a set of rules may be used to generate the health program recommendations and related messaging, and the set of rules may automatically be modified over time based on feedback data reflective of health program effectiveness levels produced by such rules”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shouldice, in view of Al-Alusi, in further view of Ahmad, in further view of Berezhnyy.

Regarding claim 11, the combination of Shouldice, Al-Alusi, and Ahmad, as shown in the rejection above, discloses all of the limitations of claims 1 and 10. The combination of Shouldice, Al-Alusi, and Ahmad does not disclose the processing system is further configured to: in response to determining that the excessive amount of movement is present, output an indication that sleep tracking has not been successfully set up. However, Berezhnyy further discloses the processing system is further configured to: in response to determining that the excessive amount of movement is present, output an indication that sleep tracking has not been successfully set up (See at least Col. 4 Lines 36-52 “The drift may indicate that the sleeping habits of the human have changed to such an extent, that the sleep classification may no longer be accurate.”, “For example, if the statistical measure differs more than a predetermined percentage from a previous value of the statistical measure which is used as the reference, say during a number of possibly consecutive days, the data drift detection unit signals the user for recalibration. Signaling the user may use a LED or a display, etc.” Berezhnyy discloses that recalibration is necessary after movement changes occur, and indicates that the system is not setup properly.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the contactless sleep tracking device disclosed by Shouldice with the display system disclosed by Al-Alusi with the user system disclosed by Ahmad with the indication system disclosed by Berezhnyy. One would have been motivated to do so in order to maintain accurate sleep classification (See at least Col. 4 Lines 26-35 “The drift may indicate that the sleeping habits of the human have changed to such an extent, that the sleep classification may no longer be accurate. Upon detecting the drift, the drift detection unit may signal the human for recalibration of the alternative sleep classifier.”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shouldice, in view of Berezhnyy.

Regarding claim 15, Shouldice, as shown in the rejection above, discloses all of the limitations of claim 12. Shouldice does not disclose based on the consistency analysis, outputting an indication that sleep tracking setup has been performed successfully. However, Berezhnyy further discloses based on the consistency analysis, outputting an indication that sleep tracking setup has been performed successfully (See at least Col. 4 Lines 36-52 “For example, if the statistical measure differs more than a predetermined percentage from a previous value of the statistical measure which is used as the reference, say during a number of possibly consecutive days, the data drift detection unit signals the user for recalibration. Signaling the user may use a LED or a display, etc.” Berezhnyy discloses that recalibration is necessary after a period of time following a previous successful training, indicating that sleep tracking setup was performed successfully at a point.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the contactless sleep tracking device disclosed by Shouldice with the indication system disclosed by Berezhnyy. One would have been motivated to do so in order to maintain accurate sleep classification (See at least Col. 4 Lines 26-35 “The drift may indicate that the sleeping habits of the human have changed to such an extent, that the sleep classification may no longer be accurate. Upon detecting the drift, the drift detection unit may signal the human for recalibration of the alternative sleep classifier.”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shouldice, in view of Lopes.	
Regarding claim 16, Shouldice, as shown in the rejection above, discloses all of the limitations of claim 12. Shouldice does not disclose in response to receiving the user input, outputting an indication that the user should lay in bed in a sleeping position. However, Lopes further discloses in response to receiving the user input, outputting an indication that the user should lay in bed in a sleeping position (See at least Figs. 6A-6B [0111] “Referring to FIG. 6B, an indication 610 of the recommended bedtime is displayed on the display device 172 of the user device 170 at the recommended bedtime (in this example, 11:10 PM). The indication 610 includes alphanumeric text for communicating the recommended bedtime to the user.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the contactless sleep tracking device disclosed by Shouldice with the bedtime indication system disclosed by Lopes. One would have been motivated to do so in order advantageously inform the user to begin winding down to be ready to go to bed at the recommended time. (See at least [0113] “Communicating the recommended bedtime at the reminder time (e.g., rather than only at the recommended bedtime) is advantageous because the user has advance notice of the recommended bedtime and can begin winding down and getting ready so that the user is ready to go to bed at the recommended bedtime.”)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shouldice in view of Ahmad.
	
Regarding claim 18, Shouldice, as shown in the rejection above, discloses all of the limitations of claim 12. Shouldice further discloses in response to the second user input, perform a second detection process based on data received from the radar sensor to determine whether the user is present and static (See at least [0273] “Alternatively, as illustrated in FIG. 5, a SONAR application running on one or more separate smart devices (such as a smartphone, smart speaker, sound bar etc.) can operate to measure both users simultaneously (e.g., a single sound bar with multiple speakers/mics and beam forming, or two smart phones with coexisting sensing signals—located for example with one on each side of the bed). The purpose of monitoring the second person is to measure their sleep, and relate their sleep parameters with their partner's use of therapy” [180] “The sound of breathing is typically of better signal quality in a quiet environment, and can provide a good second estimate of inspiration/expiration time (and thus breathing rate) when complimented with an active sensing approach such as SONAR or RADAR (including an RF one) (which are primarily detecting torso and limb movements)” Shouldice discloses that in response to a second user being present, monitoring the second user’s sleep in the same way as the first (with SONOR or RADAR).) Shouldice does not disclose the processing system is further configured to: receive a second user input, via the user interface, that requests the sleep tracking setup process be performed; in response to the second detection process determining that an excessive amount of movement is present; and in response to determining that the excessive amount of movement is present, outputting a recommendation to eliminate nearby sources of movement in an environment of the contactless sleep tracking device, wherein the second user input occurs before the user input. However, Ahmad further the processing system is further configured to: receive a second user input, via the user interface, that requests the sleep tracking setup process be performed (See at least Fig. 1, Col. 36-37 Lines 64-2 “The user inputs a change in program goals in response to having trouble sleeping, indicating that her goals are now weight loss and sleep improvement. In response to the user's input, the system suggests to Margaret that her sleep patterns can be tracked within the mobile application using data collected from a third party product, Beddit.”); in response to the second detection process determining that an excessive amount of movement is present (See at least Col. 36 Lines 64-5 “The system's collected data from Beddit data indicates that Margaret is waking up prematurely every night, with periods of restlessness occurring at around 3 am.” Ahmad discloses classifying a user’s sleep as restless in response to excessive movement.); and in response to determining that the excessive amount of movement is present, outputting a recommendation to eliminate nearby sources of movement in an environment of the contactless sleep tracking device, wherein the second user input occurs before the user input (See at least Cols 36-37 Lines 64-8 “The system recognizes that this sleep pattern occurs in response to her body not consuming enough carbohydrates to manage sleep through the whole night. The system, in response to the user feedback, suggests a change in her food plan.” Ahmad discloses eliminating the source of movement, which is determined to be  diet related. Ahmad further discloses multiple users, therefore the order of inputs is interchangeable). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the contactless sleep tracking device disclosed by Shouldice with the user system disclosed by Ahmad. One would have been motivated to do so in order advantageously gather health data and generate effective recommendations (See at least Col. 2 Lines 13-18 “As another example, a set of rules may be used to generate the health program recommendations and related messaging, and the set of rules may automatically be modified over time based on feedback data reflective of health program effectiveness levels produced by such rules”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shouldice, in view of Ahmad, in further view of Berezhnyy.

Regarding claim 19, the combination of Shouldice and Ahmad, as shown in the rejection above, discloses all of the limitations of claims 12 and 18. The combination of Shouldice, Al-Alusi, and Ahmad does not disclose the processing system is further configured to: in response to determining that the excessive amount of movement is present, output an indication that sleep tracking has not been successfully set up. However, Berezhnyy further discloses the processing system is further configured to: in response to determining that the excessive amount of movement is present, output an indication that sleep tracking has not been successfully set up (See at least Col. 4 Lines 36-52 “The drift may indicate that the sleeping habits of the human have changed to such an extent, that the sleep classification may no longer be accurate.”, “For example, if the statistical measure differs more than a predetermined percentage from a previous value of the statistical measure which is used as the reference, say during a number of possibly consecutive days, the data drift detection unit signals the user for recalibration. Signaling the user may use a LED or a display, etc.” Berezhnyy discloses that recalibration is necessary after movement changes occur, and indicates that the system is not setup properly.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the contactless sleep tracking device disclosed by Shouldice with the user system disclosed by Ahmad with the indication system disclosed by Berezhnyy. One would have been motivated to do so in order to maintain accurate sleep classification (See at least Col. 4 Lines 26-35 “The drift may indicate that the sleeping habits of the human have changed to such an extent, that the sleep classification may no longer be accurate. Upon detecting the drift, the drift detection unit may signal the human for recalibration of the alternative sleep classifier.”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shouldice, in view of Brankovic.
	
Regarding claim 20, Shouldice, as shown in the rejection above, discloses all of the limitations of claim 13. Shouldice does not the radar sensor is a frequency-modulated continuous wave radar sensor implemented using a single integrated chip (IC). However, Brankovic further discloses the radar sensor is a frequency-modulated continuous wave radar sensor implemented using a single integrated chip (IC) (See at least [0038] “FIG. 1 presents general application parking scenario, where the sensors measure distance to one object by state of the art frequency modulated continues wave (FMCW) operation mode”, [0030] “Millimeter-wave radar with integrated front end on silicon 10, System on Chip, providing analog processing of the mm-wave signal, and the provision of the analog to digital conversion functionality, having at least one Tx chain, and at least one Rx chain, having full FMCW distance detection operation capability know from the state of art, and having”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the contactless sleep tracking device disclosed by Shouldice with the radar sensor system disclosed by Brankovic. One would have been motivated to do so in order advantageously maintain design simplicity (See at least [0065] “Digital processing functionality 40 may be realized by the plurality of technologies, such as: advanced CPUs, FPGAs, advanced μC, DSP, or ASIC, or their combinations, where the digital processing may be performed by “soft” approach or by hard-wired approach or by their combination. Preferably functionalities 60 and 40 are integrated on a simple ASIC, having CPU on one digital SOC.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin (WO 2020226638 A1) discloses a smart-home device for performing radar-based measurement of vital signs, has processing system configured to output determined vital signs of monitored user regarding determining that spectral-analysis state of monitored region is permitted
Shouldice (US 10690763 B2) discloses detection and identification of a human from characteristic signals
Proud (US 10058290 B1) discloses a monitoring device with voice interaction
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648